Sup. Ct. Ala. [Certiorari granted, 532 U. S. 1018.] Case removed from November 2001 Argument Calendar. Charles Fried, Esq., of Cambridge, Mass., is invited to file a brief and to argue, as amicus curiae, in opposition to the judgment below and in support of the following position: Where counsel is not afforded to an indigent defendant, the Constitution of the United States does not bar the imposition of a suspended or probationary sentence upon conviction of a misdemeanor, even though the defendant might be incarcerated in the event probation is revoked. Brief as amicus curiae is to be filed with the Clerk and served upon the parties on or before 3 p.m., Monday, December 10, 2001. Any response by the parties may be filed with the Clerk and served upon opposing parties and amicus curiae on or before 3 p.m., Friday, January 11, 2002. This Court’s Rule 29.2 is suspended in this case. Ten minutes of petitioner’s time are allotted to Mr. Fried for oral argument.